Wood, J., (after stating the facts). (1) Appellant contends here that there was no evidence to sustain the verdict because there was no .affirmative evidence on the part of appellee, showing that the trunk had dropped into the water while in charge of the employees of appellant, and that the circumstances were not sufficient to show that the damage was done by appellant’s employees. But the circumstances detailed by the witnesses were sufficient to warrant the finding of the jury that appellant’s employees caused the damage. The testimony warranted the jury in finding that there was no water into which the trunk could have dropped so as to cause the damage as discovered at Greenville, between the top of the levee where the trunk was landed by appellant and Greenville, its destination. The testimony shows that there was water in the slough, and the manner of handling the trunk over the slough in the rowboat, with the ‘condition the trunk was shown to be in before and after 'this transfer, made the conclusion inevitable that the damage was produced while it was being transported over the slough. The finding of the jury was therefore not speculative, as appellant insists, but was based upon substantial evidence. The most reasonable conclusion from the evidence adduced, in fact the only conclusion, was that the trunk was allowed to become water-soaked while in the possession of the employees of appellant. See Georgia S. & F. Ry. Co. v. DuBose, 71 S. E. 945.  [2) The ruling of the court'on the measure of damages was correct. The doctrine on this subject is accurately stated in 6 Cvc. 677, as follows : ‘ ‘ The value of personal baggage is to be determined by what it is worth to its owner .and .not what it would bring on the market. ” See oases cited in note. ■ The appellee was not estopped by the .allegations of her complaint from showing what the apparel was worth to her .after the damage occurred, and the evidence was sufficient to sustain the verdict. The judgment is correct, and it is therefore affirmed.